DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-16 in the reply filed on 19 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
To obtain an effective date of 12 April 2019, a certified translation of the foreign priority document must be filed, and such certified translation must show support for the claimed subject matter. Currently, the effective date of the claims is 09 April 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1-4 and 6-16, the preamble recites a method of making a sandwich construction. A sandwich construction comprises two outer layers joined with respective outer surfaces of a core layer. However, none of claims 1-4 and 6-16 indicate two outer layers joined to respective first and second outer surfaces of the molded body. Accordingly, it is unclear if these claims require forming a sandwich construction.
	Regarding claim 3, it is unclear how “like” modifies the scope of “film” in the term “film-like”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Regarding claim 10, parent claim 1 indicates the starting material of the foam has a softening temperature of greater than 160°C. While PPSU, PSU and PEEK have softening temperatures in this range, polypropylene and conventional polystyrene do not. Although syndiotactic polystyrene has a softening temperature of about 205°C, there is no teaching of syndiotactic polystyrene in Applicant’s original disclosure, and conventionally used polystyrene has a softening temperature below the claimed range. Accordingly, the recitation of PP, as well as the recitation of EPS, improperly remove the claim 1 limitation of a softening temperature of greater than 160°C.
	Regarding claim 14, parent claim 1 indicates drying the coating layer. However, powder coating does not provide a coating layer which needs to be dried. Accordingly, the recitation of powder coating appears to improperly remove the claim 1 limitation of drying the coating layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 3119129) in view of Matsuki (US 5474841), Romanov (US 2021/0221035) and Patzschke (US 4595717).
	Regarding claim 1, Evans teaches a method of making a thin component in a lightweight sandwich construction having a molded foam body formed from expanded granular particles and outer cover layers which may comprise metal (column 1, lines 11-20; column 2, lines 9-32). Evans teaches providing granular starting material in the form of loose granular particles of an expandable particle foam, that, when expanded, implicitly have a softening temperature, expanding the granular particles, and introducing the expanded, granular particles in the form of a granulate into a mold (column 2, lines 58-65; column 3, lines 1-10; column 9, lines 32-37). Evans teaches curing the particle foam to form a molded body (column 10, lines 4-12).
	Evans differs from claim 1 in that:
i.	Evans does not explicitly recite the claimed high-quality surface.
ii.	Evans does not teach introducing the expanded granular particles into a cavity of a lower mold part of a mold, closing the mold and opening the mold and removing the molded body therefrom.
iii.	Evans does not teach the expandable particles, when expanded, have a softening temperature of greater than 160°C.
iv.	Evans does not teach heating the mold and baking the expanded particles in the mold to form a homogeneous curable particle foam.
v.	Evans does not teach applying a coating layer to a face of the molded body and drying the coating layer.
	(i)	The coated surfaces or the molded surface, as set forth below, are considered to satisfy the broadly recited high-quality surface.
	(ii)	While Evans illustrates a suitable molding method, Evans is also more broadly drawn to forming non-planar molded foam sandwich panels and molded foam panels having a cover layer, such panels having a variety of applications including vehicle bodies (column 1, lines 31-39; column 2, lines 9-32; column 3, lines 15-19). Matsuki teaches an alternative molding method in which the expanded granular particles are introduced into a cavity of a lower mold part of a mold, the mold is closed, the mold is opened and the molded body is removed therefrom after the particle foam is cured (Figures 1-5; column 6, lines 8-19 and 56-59; column 7, lines 31-36 and 43-62; column 9, lines 38-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above noted molding steps in a modified method of Evans because one of ordinary skill in the art would have been motivated to form the non-planar panels of Evans using the alternatively known suitable molding method suggested by the above noted teachings of Matsuki.
	To the extent that the mold part of Matsuki is not considered a lower mold part in view of the horizontal orientation of Matsuki’s figures, it is recognized in the art that such a molding device may be oriented vertically such that the granular particles are introduced into a lower mold part. See Romanov (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient the mold in the modified method of Evans vertically such that the expanded granular particles are introduced into a lower mold part because one of ordinary skill in the art would have been motivated to use a known suitable mold orientation, as evidenced by Romanov.
	(iii and iv)	Evans and Matsuki suggest providing steam to heat the starting material to form the molded body. This is suitable for polystyrene and other relatively low temperature starting materials. To obtain articles with improved heat resistance, Romanov suggests the use of polyether sulphone particles, which have a softening temperature upon expansion well within the claimed range (paragraphs 29 and 32). Romanov also suggests heating the mold and baking in the mold as claimed for use with higher temperature polymers, and also teaches these steps allow for fast heating and a uniform, homogeneous, curable particle foam (paragraphs 10-17 and 57-61). The molded body is also provided with a high quality surface (paragraph 61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the modified method of Evans because one of ordinary skill in the art would have been motivated to achieve the above noted benefits in accordance with the teachings of Romanov.
	(v).	As noted above, Evans is drawn to forming molded foam sandwich panels and molded foam panels having a cover layer, such panels having a variety of applications including vehicle bodies. Further, the cover layer or cover layers may be metal (column 2, line 31). The cover layer or layers form a face of the molded body. It is conventional to coat and dry such metal layers. Patzschke suggests a cathodic dip coating method for applying a coating layer which provides sheet metal with very high corrosion protection (column 1, lines 6-10 and 32-50; column 9, lines 7-9 and 45). Patzschke dries the coating at elevated temperature (column 9, lines 10-14) to achieve smooth glossy films which are considered high quality (column 9, lines 41-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the modified method of Evans because one of ordinary skill in the art would have been motivated to achieve the above noted benefits in accordance with the teachings of Patzschke.
	Regarding claim 2, Patzschke teaches drying at 160-200°C (column 9, line 14), which is below the softening point of polyether sulfone. Moreover, naturally drying at temperatures above the foam softening temperature would distort the foam. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified method of Evans because one of ordinary skill in the art would have been motivated to avoid distorting the foam.
	Regarding claim 3-4, while not taught by Evans, these additional limitations are suggested by Matsuki for allowing attachment of a cover layer to the molded foam body as part of the molding process (column 6, lines 8-20; Figures 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the modified method of Evans because one of ordinary skill in the art would have been motivated to achieve the above noted benefit in accordance with the teachings of Matsuki.
	Regarding claim 9, this claimed capability does not distinguish over the panel of the modified method of Evans.
	Regarding claim 12, the coating layer suggested by Patzschke has a thickness in the claimed range (Table 1).
	Claim 13 is satisfied for the reasons provided above. Patzschke is directed to cathodic dip coating.
	Regarding claim 15, these additional limitations are suggested by Evans (column 2, lines 9-29). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Matsuki, Romanov and Patzschke as applied to claims 1-4, 9, 12-13 and 15 above, and further in view of Maurer (US 2011/0293914).
	Regarding claim 5, as noted above Evans teaches forming sandwich panels with cover layers on both sides. It is clear from Matsuki that a first cover layer (substrate) may be provided during the molding process. It is clear from Maurer that a cover layer may be applied to a face of a shaped particle foam (Figure 6; paragraphs 129 and 155-156). Only the expected result of providing the desired attached cover layers has been achieved by providing the cover layers using known suitable techniques, i.e. attaching a first cover layer during molding as suggested by Matsuki and joining a second opposite cover layer to the shaped foam body as suggested by Maurer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to this limitation in the modified method of Evans because one of ordinary skill in the art would have been motivated to use known suitable techniques for joining the cover layers, as evidenced by Matsuki and Maurer.
	Regarding claim 6, the above noted addition of a second cover layer satisfies the claimed processing.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Matsuki, Romanov and Patzschke as applied to claims 1-4, 9, 12-13 and 15 above, and further in view of Jones (US 2730772).
	Regarding claims 7-9, as noted above, Evans is drawn to forming molded foam sandwich panels and molded foam panels having a cover layer, such panels having a variety of applications including vehicle bodies. Further, the cover layer or cover layers may be metal (column 2, line 31). These limitations are not recited by Evans. In a similar foam laminate panel for a trailer, Jones suggests the metal may be 0.8 mm thick (1/32 inch; column 2, line 17) and the foam may be 5.1 cm thick (2 inches; column 2, line 18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitation in the modified method of Evans because one of ordinary skill in the art would have been motivated to provide suitable thickness values for a vehicle trailer part, as suggested by Jones.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Matsuki, Romanov and Patzschke as applied to claims 1-4, 9, 12-13 and 15 above, and further in view of Sumitomo (US 4937272).
	Regarding claim 10, Evans recites polystyrene, but does not teach polystyrene having a softening temperature above 160°C. Sumitomo teaches syndiotactic polystyrene for foam molding applications, the syndiotactic polystyrene having higher heat resistance that conventionally used polystyrene (Abstract; column 1; column 6, lines 12-15). Syndiotactic polystyrene has a softening temperature of about 205°C. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified method of Evans because one of ordinary skill in the art would have been motivated to provide improved heat resistance by using syndiotactic polystyrene for the expandable polystyrene, as suggested by the above noted teachings of Sumitomo.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Matsuki, Romanov and Patzschke as applied to claims 1-4, 9, 12-13 and 15 above, and further in view of Ni (US 9889587).
	Regarding claim 11, while not recited by Evans, these additional limitations are suggested by Ni for enhancing the molded foam laminate strength (Abstract; Figures 3-4 and 6-7; column 1, lines 31-42; column 2, lines 6-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to these limitations in the modified method of Evans because one of ordinary skill in the art would have been motivated to achieve enhanced strength in accordance with the teachings of Ni.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Matsuki, Romanov and Patzschke as applied to claims 1-4, 9, 12-13 and 15 above, and further in view of Labana (US 3730930).
	Regarding claim 14, while not recited by Evans, Labana suggests this additional step for providing metal substrates with a flexible, high gloss, smooth finish coating with a desired color (Abstract; column 1, line 72; column 6, lines 56-66; column 7, lines 38-46). It is noted that the cathodic dip coating suggested by Patzschke is conventionally used as a primer, and thus additional painting of metal substrates, for example by power coating as suggested by Labana, would be performed. For example, see Patzschke (column 13, lines 11-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this additional limitation in the modified method of Evans because one of ordinary skill in the art would have been motivated to provide the above noted benefits in accordance with the teachings of Labana.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Matsuki, Romanov and Patzschke as applied to claims 1-4, 9, 12-13 and 15 above, and further in view of Luc-Belmont (US 3255286).
	Regarding claim 16, while not recited by Evans, Luc-Belmont suggests this additional limitation to eliminate the requirement of ageing pre-expanded particles (Figure; column 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this additional limitation in the modified method of Evans because one of ordinary skill in the art would have been motivated to use a known suitable expanded particles for a foam molding process and/or to allow greater manufacturing flexibility by eliminating the requirement for ageing in accordance with the teachings of Luc-Belmont.

Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Prinz’449 (US 2020/0094449) in view of Jones and Patzschke.
	As noted above, the current effective date of the claims is 09 April 2020. Prinz’449 has a different inventive entity with an additional inventor not listed in the current application, and was published before the above noted effective date of the claims. Accordingly, Prinz’449 is currently available as prior art under 35 USC 102(a)(1). Additionally, there is currently no statement of common ownership on record. See MPEP 717.02(b). Accordingly, Prinz’449 is also currently available as prior art under 35 USC 102(a)(2). A statement of common ownership is ineffective against 35 USC 102(a)(1). A certified translation of the foreign priority document showing support for the claimed subject matter would overcome availability under 35 USC 102(a)(1).
	Regarding claim 1, Prinz’449 teaches a method of making a thin component in a lightweight sandwich construction having a high-quality surface (Abstract), the method comprising providing granular starting material in the form of loose granular particles of an expandable particle foam , that, when expanded, have a softening temperature of greater than 160°C (paragraph 12, PEEK has a softening temperature in the claimed range),  ii) expanding the granular particles (paragraph 15), iii) introducing the expanded, granular particles in the form of a granulate into a cavity of a lower mold part of a mold (paragraph 17), iv) closing the mold, v) heating the mold, vi) baking the expanded particles in the mold to form a homogeneous curable particle foam, - 3 -31531AM01.WPDAtty's 31531Pat. App. 16/843,956 vii) curing the particle foam to form a molded body, viii) opening the mold and removing the molded body therefrom (paragraphs 19-24), ix) applying a coating layer to a face of the molded body (paragraph 46, satisfied by painting).
	Prinz’449 differs from claim 1 in that:
i.	Prinz’449 does not recite drying the coating layer.
	(i)	Printz’449 suggests painting an additional skin layer (paragraph 46) and that the component is useful as a vehicle wall or vehicle wall element (paragraph 49). Jones teaches such components may comprise a metal out skin for suitable resistance to weather (column 2, lines 3-11). As to forming a coating layer and drying it, for example as a primer layer, Patzschke is applied as above in the rejection of claims 1-4, 9, 12-13 and 15 for applying a cathodic dip layer and curing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Printz’449 because one of ordinary skill in the art would have been motivated to provide a weather resistant skin as suggested by Jones and to suitably provide the skin with a corrosion resistant coating layer as suggested by Patzschke.
	Regarding claim 2 and 12-13, these limitations are satisfied by Patzschke as detailed above in the rejection of claims 1-4, 9, 12-13 and 15.
	Regarding claims 3-11 and 15, these additional limitations are clearly taught by Prinz’449.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Prinz’449 in view of Jones and Patzschke as applied to 1-13 and 15 above, and further in view of Labana.
	Regarding claim 14, Labana is applied as above in the rejection of claim 14.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Prinz’449 in view of Jones and Patzschke as applied to 1-13 and 15 above, and further in view of Luc-Belmont.
	Regarding claim 16, Luc-Belmont is applied as above in the rejection of claim 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745